Citation Nr: 0627624	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to a higher initial rating for diabetes mellitus, 
rated as 10 percent disabling from October 16, 2001, to April 
27, 2003, and 20 percent disabling thereafter.  

Entitlement to an initial rating in excess of 10 percent for 
tinea pedis with onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and March 2002 rating 
decisions of the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further action by the originating agency.  

During the course of this appeal, the originating agency 
granted an increased rating of 20 percent for the veteran's 
diabetes mellitus, effective April 28, 2003.  This action has 
not satisfied the veteran's appeal.  

In a February 2006 rating decision, the originating agency 
granted service connection for peripheral neuropathy of the 
lower extremities as secondary to the veteran's diabetes 
mellitus and assigned an evaluation of 10 percent for each 
lower extremity.  The record does not reflect that the 
veteran has initiated an appeal of this decision.


FINDINGS OF FACT

1.  For the period from October 16, 2001, to April 27, 2003, 
the veteran's diabetes mellitus did not require treatment 
with insulin or an oral hypoglycemic agent.

2.  For the period beginning April 28, 2003, the veteran's 
diabetes mellitus did not require treatment with insulin or 
regulation of activities.

3.  The veteran's tinea pedis has not affected 20 percent or 
more of the entire body or 20 percent or more of the exposed 
areas; required systemic therapy; caused ulceration, constant 
exudation or itching; or resulted in extensive lesions or 
marked disfigurement.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus for the period from October 16, 2001, to 
April 27, 2003, have not been met, and the criteria for a 
rating in excess of 20 percent for the disability for the 
period beginning April 28, 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.120, 
Diagnostic Code 7913 (2005).

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis with onychomycosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 
7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2005, subsequent to its initial adjudication 
of the claims, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in February 2006.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Diabetes Mellitus

A 10 percent rating is warranted for diabetes mellitus 
manageable by restricted diet only.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

Service connection and a 10 percent disability rating was 
granted by rating decision in March 2002 with an effective 
date of October 16, 2001, the date the veteran's claim for 
diabetes mellitus was received.  For the period from October 
16, 2001, to April 27, 2003, the medical evidence shows that 
the veteran underwent private outpatient treatment for his 
diabetes that consisted of a restricted diet and exercise 
plan.  He was afforded a VA examination in February 2002.  
The examiner noted that the veteran was first diagnosed with 
diabetes mellitus six to eight months ago and was currently 
being treated with diet and exercise.

The record contains no medical evidence that the veteran's 
diabetes was treated by insulin or oral hypoglycemic agents 
prior to April 28, 2003, or that the veteran had to regulate 
his activities during this period because of diabetes 
mellitus.  Accordingly, the disability does not warrant a 
rating in excess of 10 percent during the period prior to 
April 28, 2003.  

In a November 2005 rating decision, the originating agency 
granted the veteran an increased rating of 20 percent for his 
diabetes, effective April 28, 2003.  The medical evidence of 
record shows that the veteran was initially prescribed 
Glipizide on April 29, 2003, to help manage his diabetes.  A 
VA examiner in June 2004 noted that the veteran was diagnosed 
with diabetes mellitus three years ago and was currently 
taking medication.  

While the veteran is currently prescribed an oral 
hypoglycemic medication for his diabetes, there is no 
evidence that he manages his diabetes with insulin or through 
the regulation of activities.  Therefore, the veteran's 
diabetes mellitus does not warrant more than a 20 percent 
rating during the period beginning April 28, 2003.  


Tinea Pedis with Onychomycosis

During the pendency of this claim, the criteria for 
evaluating the veteran's skin disability were revised, 
effective August 30, 2002.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Board has determined that the revised criteria for 
evaluating the veteran's skin disability would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, they are 
applicable from their effective date.  

Under the former criteria, a 10 percent rating is assigned 
for eczema with exfoliation, exudation or itching if it 
involves an exposed surface or extensive area.  A 30 percent 
rating is assigned for eczema with exudation or constant 
itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, dermatitis or eczema covering 20 
to 40 percent of the entire body, affecting 20 to 40 percent 
of exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

Service connection and a 10 percent disability rating was 
granted by rating decision in June 2001 with an effective 
date of March 22, 2000, the date the veteran's claim for 
service connection was received.  In response to his claim 
for service connection, the veteran was afforded a VA 
examination in March 2001.  The examiner noted that the 
veteran had scaling on the soles and sides of both his feet, 
as well as between the toes.  Both great toenails were 
slightly thickened and whitish distally.  There was no 
ulceration or crusting and no associated systemic or nervous 
manifestation.  The diagnosis was tinea pedis with 
onychomycosis with a current treatment of topical therapy.  

The veteran underwent a second VA examination in March 2002.  
The veteran stated that he was restricted in his activities 
by the skin infection on his feet and that he experienced 
problems walking.  The examiner noted that the veteran's foot 
condition and lesions were treated with creams.

In June 2004 the veteran was afforded a VA examination to 
determine the severity of his tinea pedis.  The examiner 
stated that most of the findings from the previous March 2001 
examination were still present, although the interdigital 
scaling noted at that time was no longer seen.  The veteran 
complained of fissures on his soles and heels that interfered 
with his ability to load and unload trucks at his place of 
work.  Upon physical examination, the examiner found that 
there were scaling on the soles and sides of both feet and 
some distal thickening of the great toenails.  There was no 
scaling between the toes, although scaling was noted on the 
veteran's left elbow.  The diagnosis was tinea pedis with 
onychomycosis and psoriasis.  The examiner noted that the 
veteran responded significantly to topical antifungal 
therapy; however, a potassium hydroxide test showed no fungus 
and the scaling and nail thickening did not disappear.  The 
examiner concluded that the veteran also had psoriasis which 
can cause the same type of scaling as seen on the veteran's 
feet and can also result in painful fissures such as those 
experienced by the veteran that have caused him to miss work.  

Private outpatient treatment records show that the veteran 
was diagnosed with xerotic skin plantar aspects of both feet 
in April 2003.  It was recommended that the veteran use a 
cream for treatment of his feet.

The Board notes that the only skin disorders for which 
service connection is in effect are tinea pedis and 
onychomycosis.  None of the medical evidence shows that the 
veteran has constant itching or exudation, extensive lesions, 
or marked disfigurement.  The VA examination report of March 
2001 indicates that there were no ulceration, exfoliation, or 
crusting, and no systemic or nervous manifestations.  
Accordingly, the disability does not warrant an evaluation in 
excess of 10 percent under the former criteria for rating 
skin disabilities.

With respect to the current criteria, the service-connected 
disability does not involve an exposed surface and clearly 
does not involve 20 percent or more of the entire body.  
Moreover, the veteran has not undergone systemic therapy such 
as corticosteroids or other immunosuppressive drugs for 
treatment of tinea pedis.  Accordingly, a rating in excess of 
10 percent is also unwarranted under the revised criteria.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a higher initial rating for diabetes mellitus 
is denied.

Entitlement to a higher initial rating for tinea pedis with 
onychomycosis is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


